Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
1.	This is in response to RCE filed on 09/28/2021 in which claims 1-34 are presented for examination.
				  (3) Status of Claims
2.	Claims 1-34 are pending, of which claims 1, 11 and 13 are in independent form.

Response to Arguments
3.	Applicant's amendment filed on 09/28/2021 has been fully considered but they are not 

persuasive.  Applicant’s amendment to the independent claim significantly changes the scope of the 

invention as a whole.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


4.  Claims 1-5, 9-11, 13-17, 20-21 and 33-34 are rejected under 35 U.S.C 103 as being unpatentable over Wang (US PG Pub 2018/0075034) published on March 15, 2018 in view of Ren (US PG Pub 2016/0041722) published on February 11, 2016 

As per claim 1 and 13, Wang teaches: A method for reordering a plurality of social media feed items, the method comprising: 
(fig3A-C, 5A Para[0003][0080-0081] discloses content item displayed in a sequence, as taught by Wang); detecting, by the control circuitry, an occurrence of a triggering event caused by an event unrelated to the user device (Para[0078] fig 4A-F e.g. the new information indicates that several users of the online system recently interacted with the content item, as taught by Wang); in response to the detection, automatically reordering, by the control circuitry, one or more of the social media feed items in a new order for display (Para[0078][0081-0086] fig 4A-F. 5A-C e.g. the new information indicates that several users of the online system recently interacted with the content item.   Based on the interaction, the content ranking module re-ranks the content item 405 to be ordered higher on the ordered set, as taught by Wang); and generating for display, using the control circuitry, the one or more social media feed items in the social media feed in the new order(Para[0078][0081-0086] fig 4A-F. 5A-C content item redisplay in a new order, as taught by Wang).
Wang displays content item displayed in sequential order but does not explicitly teach social media feed item.
On the other hand, Ren teaches social media feed item(Para[0002] content corresponds to social media and content being displayed in a sequential order, as taught by Ren)
It would have been obvious to one of ordinary skill in the art before the filing date of the invention to modify Wang invention with the teaching of Ren because doing so would result in increased efficiency by allowing the user reordering the social media content corresponding to the input.

As per claim 2 and 14, the combination of Wang and Ren teaches identifying a social media feed item among the plurality of social media feed items associated with the triggering event(fig13-16, as taught by Ren).

As per claim 3 and 15, the combination of Wang and Ren teaches placing the identified social media feed item among the plurality of social media feed items at top of the new order(Para[0078][0081-0086] fig 4A-F. 5A-C, as taught by Wang).

As per claim 4 and 16, the combination of Wang and Ren teaches placing the identified social media feed item adjacent to a social media feed item currently being displayed on the user device(fig 5A-C displays content next to each other, as taught by Wang).

As per claim 5 and 17, the combination of Wang and Ren teaches providing an indication of the triggering event in the social media feed(fig 4 Para[0067] e.g. highlighted selected content item, as taught by Ren).

As per claim 8 and 20, the combination of Wang and Ren teaches displaying at least some of the plurality of social media feed items in the defined sequential order prior to displaying the one or more social media feed items in the social media feed in the new order(fig 13-16 content being in a sequential order, as taught by Ren).

As per claim 9 and 21, the combination of Wang and Ren teaches generating for display the one or more social media feed items in the social media feed in the defined sequential order (fig 5A-C  shows sequential message, as taught by Wang), 
wherein: the social media feed is scrollable (Para[0006] content item is scrollable, as taught by Ren); 
at least one social media feed item was previously generated for display and scrolled past in a first direction (fig 13-17 Para[0006][0061][0113-00117], as taught by Ren); and 
at least one social media feed item is currently being generated for display (fig 13-17 Para[0006][0061][0113-00117], as taught by Ren);
identifying a social media feed item associated with the triggering event that was previously generated for display and scrolled past(fig 13-17 Para[0006][0061][0113-00117], as taught by Ren);

moving a location of the identified social media feed item in the defined sequential order such that the identified social media feed item will be generated for display a second time when the social media feed is scrolled further in the first direction(fig 13-17 Para[0113-00117], as taught by Ren).

As per claim 10, the combination of Wang and Ren teaches wherein the detecting the occurrence of the triggering event(Para[00113-117] user select the content, as taught by Ren) and the reordering the one or more social media feed items occurs while the plurality of social media feed items are being generated for display in the social media feed in the defined sequential order(Para[00113-117]fig 13-17, as taught by Ren).

As per claim 11, Wang teaches A method for reordering a plurality of social media feed items, the method comprising: 
causing, using a server, a social media application to be implemented on a client device, the social media application configured to: receive social media feed items; cause the client device to display the social media feed items(fig3A-C, 5A Para[0003][0080-0081] discloses content item displayed in a sequence, as taught by Wang); and 
detect an occurrence of a triggering event at the client device unrelated to the client device; and 3Application No.: 16/722,814Docket No.: 003597-2347-101 Amendment dated September 28, 2021 Reply to Office Action dated July 28, 2021in response to the detecting(Para[0078] fig 4A-F e.g. the new information indicates that several users of the online system recently interacted with the content item, as taught by Wang), automatically reorder the social media feed items at the client device(Para[0078][0081-0086] fig 4A-F. 5A-C e.g. the new information indicates that several users of the online system recently interacted with the content item.   Based on the interaction, the content ranking module re-ranks the content item 405 to be ordered higher on the ordered set, as taught by Wang).
Wang displays content item displayed in sequential order but does not explicitly teach automatically reorder the social media feed items 
On the other hand, Ren teaches automatically reorder the social media feed items (Para[0002][0114] content corresponds to social media and content being displayed in a sequential order.  Fourth content item moved up automatically after the third content item 1106 is pulled away, as taught by Ren)
It would have been obvious to one of ordinary skill in the art before the filing date of the invention to modify Wang invention with the teaching of Ren because doing so would result in increased efficiency by allowing the user reordering the social media content corresponding to the input.

Claim 23-32 (cancelled)

As per claim 10, the combination of Wang and Ren teaches wherein the event unrelated to the user device is one of a natural disaster, sporting event, or entertainment event (Para[0003] content item includes video, as taught by Wang).

4.  Claims 6-7, 12, 18-19 and 22 are rejected under 35 U.S.C 103 as being unpatentable over Wang (US PG Pub 2018/0075034) published on March 15, 2018 in view of Ren (US PG Pub 2016/0041722) published on February 11, 2016 in further view of Filev et al. (US PG Pub 2014/0113596) published on April 24, 2014.

As per claim 6 and 18, the combination of Wang and Ren does not teach wherein a priority is assigned to each of the plurality of the social media feed items.
On the other hand, Filev teaches wherein a priority is assigned to each of the plurality of the social media feed items (Para[0003-0008], as taught by Filev).
It would have been obvious to one of ordinary skill in the art before the filing date of the invention to modify Wang and Ren invention with the teaching of Filev because doing so would result in increased efficiency by associating the priority values with the message threads includes associating a higher priority value with a first message thread associated with a first contact.

As per claim 7 and 19, the combination of Wang, Ren and Filev teaches wherein the reordering the one or more social media feed items in a new order for display comprises 
(Para[003-008[0039-0041] rearranges the order of the content item based on assigned priority, as taught by Filev).

As per claim 12, the combination of Wang, Ren and Filev teaches further comprising: 
transmitting, using one of a plurality of servers, to the client device implementing the social media application, the plurality of social media feed items, wherein the plurality of social media feed items have a defined sequential order for display in a social media feed of the social media application at the client device(fig 4 discloses sequential messages between user displayed in a device, as taught by Filev).

As per claim 22, the combination of Wang, Ren and Filev teaches wherein to detect the occurrence of the triggering event and to reorder the one or more social media feed items occurs(Para[0078][0081-0086] fig 4A-F. 5A-C e.g. the new information indicates that several users of the online system recently interacted with the content item.   Based on the interaction, the content ranking module re-ranks the content item 405 to be ordered higher on the ordered set, as taught by Wang) while the plurality of social media feed items are being generated for display in the social media feed in the defined sequential order(Para[003-008[0039-0041] rearranges the order of the content item based on assigned priority, as taught by Filev).

						Conclusion
9.  	Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAYEEZ R CHOWDHURY whose telephone number is (571)270-3069.  The examiner can normally be reached on Monday-Friday 8AM-5:30PM EST.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Bashore can be reached on 571-272-4088.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is 
/RAYEEZ R CHOWDHURY/Primary Examiner, Art Unit 2175   
Saturday, November 20, 2021